TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 5, 2021



                                     NO. 03-20-00463-CV


Texas Department of State Health Services and John Hellerstedt, in his Official Capacity as
       Commissioner of the Texas Department of State Health Services, Appellants

                                                v.

 Crown Distributing LLC; America Juice Co. LLC; Custom Botanical Dispensary, LLC;
                       and 1937 Apothecary, LLC, Appellees




        APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
          AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                     OPINION BY JUSTICE GOODWIN




This is an appeal from the temporary injunction signed by the trial court on September 18, 2020.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the court’s temporary injunction. Therefore, the Court reverses the portions of the trial

court’s temporary injunction order insofar as it enjoins the enforcement of 25 Tex. Admin. Code

§ 300.104’s bans on manufacturing and processing of consumable hemp products for smoking

and enjoins assessing any fines or otherwise penalizing any entity or person in any way from

violating those bans. The Court otherwise affirms the temporary injunction order. The Court

remands to the trial court for entry of a temporary injunction in accordance with this opinion.
Each party shall bear their own costs relating to this appeal, both in this Court and in the

court below.